Order entered July 17, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00386-CV

                             IN RE HAMP WILLIAMS TRUST

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-08491

                                          ORDER
       Before the Court is the court reporter’s July 13, 2018 request for an extension of time to

file the reporter’s record. We GRANT the request and extend the time to July 23, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE